Title: To John Adams from David Hale, 24 July 1800
From: Hale, David
To: Adams, John



Sir,
Portland July 24th 1800

Having been appointed by my fellow citizens of the town of Portland to pronounce an oration on the late anniversary of American Independence, I beg leave to present your Excellency a copy of what was exhibited on that occasion—Not from an opinion that it possesses merit sufficient to excite the momentary attention of the Chief Magistrate of these states; but as a testimony of my respect for the talents and patriotism of the distinguished personage, who sustains that high office; and from a wish to manifest my attachment & the attachment of my fellow citizens to the government & laws of my country.
I have the honour to be /  Your Excellency’s /  most obedient servant

David Hale